COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



 LINDA S. RESTREPO AND CARLOS E.                                No. 08-13-00007-CV
 RESTREPO d/b/a COLLECTIVELY RDI                §
 GLOBAL SERVICES AND R & D                                         Appeal from the
 INTERNATIONAL,                                 §

                                                §            County Court at Law No. 5
                             Appellants,
                                                §             of El Paso County, Texas
 v.
                                                §              (TC# 2012-DCV04523)
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,
                                                §
                             Appellee.

                                MEMORANDUM OPINION

        This appeal is before us on our own motion to determine if it should be dismissed for want

of jurisdiction.   Because there is no appealable order, we dismiss the appeal for want of

jurisdiction.

        Appellants, Linda S. Restrepo and Carlos E. Restrepo d/b/a Collectively RDI Global

Services and R & D International, are attempting to appeal from an order denying their motion to

dismiss the underlying suit for want of prosecution. On February 6, 2013, the Clerk of the Court

notified Appellants that this order was not an appealable order and notified them of the Court’s

intent to dismiss for want of jurisdiction unless, within ten days of the notice, a party responded

showing grounds to continue the appeal. No response has been filed.
       It is well settled that appellate courts have jurisdiction over final judgments, and such

interlocutory orders as the Legislature deems appealable by statute. Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no

pet.); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2012)(authorizing appeals from

certain interlocutory orders). An order denying a motion to dismiss a cause of action for want of

prosecution is not a final judgment; it is an interlocutory order. See De Ayala v. Mackie, 193
S.W.3d 575, 578 (Tex. 2006)(concluding that an order denying a motion to dismiss an entire

proceeding for want of subject-matter jurisdiction is not a final judgment because it does not

dispose of a claim that, if asserted independently, would be the proper subject of a lawsuit).

Further, there is no statutory provision authorizing an appeal from the denial of a motion to dismiss

for want of prosecution. Accordingly, the order at issue here is not appealable. We therefore

dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).



March 13, 2013
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                 2